                 Case 5:20-cv-08570-LHK Document 40 Filed 01/25/21 Page 1 of 4



     SONAL N. MEHTA (SBN 222086)
 1    Sonal.Mehta@wilmerhale.com
     WILMER CUTLER PICKERING
 2    HALE AND DORR LLP
     2600 El Camino Real, Suite 400
 3
     Palo Alto, California 94306
     Telephone: (650) 858-6000
 4
     Facsimile: (650) 858-6100
 5
     DAVID Z. GRINGER (pro hac vice)
 6    David.Gringer@wilmerhale.com
     WILMER CUTLER PICKERING
 7    HALE AND DORR LLP
     1875 Pennsylvania Avenue, NW
 8   Washington, DC 20006
 9   Telephone: (202) 663-6000
     Facsimile: (202) 663-6363
10
     Attorneys for Defendant
11   FACEBOOK, INC.

12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15

16
     MAXIMILIAN KLEIN and SARAH GRABERT,                  Case No. 5:20-cv-08570-LHK
17   individually and on behalf of all others similarly
     situated,                                             NOTICE REGARDING RULING ON
18                                                        MOTIONS TO RELATE CASES TO
                                   Plaintiffs,
19                                                        REVEAL CHAT HOLDCO LLC V.
            v.                                            FACEBOOK, INC., NO. 5:20-CV-
20                                                        00363-BLF
     FACEBOOK, INC., a Delaware Corporation
21   headquartered in California,                         Judge: Hon. Lucy H. Koh
22                                 Defendant.

23

24

25

26

27

28


     No. 5:20-cv-08570-LHK                   NOTICE REGARDING RULING ON MOTIONS TO RELATE
                    Case 5:20-cv-08570-LHK Document 40 Filed 01/25/21 Page 2 of 4




 1             Defendant Facebook, Inc. hereby notifies the Court that on January 21, 2021, Judge

 2   Freeman denied the motions to relate this case and five other recently filed putative class action

 3   antirust lawsuits to Reveal Chat Holdco LLC v. Facebook, Inc., No. 5:20-CV-00363-BLF. Two

 4   motions to relate four other cases to this one are still pending before this Court:

 5                        Motions to Relate                                   Responses
 6       Dkt. No.       Date Filed         Case Nos.          Dkt. No.   Date Filed          Position
 7       191           12/21/2020     5:20-cv-08570-LHK;      24         12/28/2020    Plaintiffs
 8                                    3:20-cv-08721-JSW                                responded that
 9                                                                                     they do not
10                                                                                     oppose relation.
11                                                            25         12/28/2020    Facebook
12                                                                                     responded that
13                                                                                     the cases should
14                                                                                     be related to
15                                                                                     Reveal Chat.
16       342           1/04/2021      5:20-cv-08570-LHK;      35         1/06/2021     Facebook
17                                    4:20-cv-08815-JSW;                               responded that
18                                    3:20-cv-08817-HSG;                               the cases should
19                                    3:20-cv-09130-VC                                 be related to
20                                                                                     Reveal Chat.
21

22             Moreover, pursuant to Civil Local Rule 3-12(f)(2), this Court must determine whether any
23   of the five other cases for which Judge Freeman denied relation to Reveal Chat are related to this
24   one. Facebook also may file additional motions to relate other recently filed cases to this case
25

26   1
      This motion to relate was filed by Plaintiffs in No. 3:20-cv-08721-JSW.
     2
27    This motion to relate was filed by Plaintiffs in this action. It states that Plaintiffs in Nos. 3:20-
     cv-08817-HSG and 3:20-cv-09130-VC stipulated to relation, and that Plaintiffs in 4:20-cv-
28   08815-JSW declined to take a position while the motions to relate were pending before Judge
     Freeman.
                                                       1
     No. 5:20-cv-08570-LHK                      NOTICE REGARDING RULING ON MOTIONS TO RELATE
               Case 5:20-cv-08570-LHK Document 40 Filed 01/25/21 Page 3 of 4




 1   and the others. Those additional cases include: Rosenman v. Facebook, Inc., No. 3:21-cv-00336-

 2   JSC; Affilious, Inc. v. Facebook, Inc., No. 4:20-cv-09217-KAW; and Layser v. Facebook, Inc.,

 3   No. 5:21-cv-00337-LB. Because this Court is tasked with determining whether multiple other

 4   cases are related to this one, and because additional relation motions will now need to be filed

 5   and determined in this case, the stay that Facebook has requested (Dkt. 38) remains necessary to

 6   avoid burdening Facebook and the Court with a potentially unnecessary and duplicative motion

 7   to dismiss. As when Facebook filed its motion to stay, threshold issues involving relation and

 8   case management should be determined before proceeding any further.

 9

10   Dated: January 25, 2021                              Respectfully submitted,

11
                                                          By: /s/ Sonal N. Mehta
12                                                        SONAL N. MEHTA (SBN 222086)
13                                                        sonal.mehta@wilmerhale.com
                                                          WILMER CUTLER PICKERING HALE
14                                                        AND DORR LLP
                                                          2600 El Camino Real, Suite 400
15                                                        Palo Alto, CA 94306
                                                          Telephone: (650) 858-6000
16

17                                                        DAVID Z. GRINGER (pro hac vice)
                                                          david.gringer@wilmerhale.com
18                                                        WILMER CUTLER PICKERING HALE
                                                          AND DORR LLP
19                                                        1875 Pennsylvania Avenue, NW
                                                          Washington, DC 20006
20                                                        Telephone: (202) 663-6000
21

22

23

24

25

26

27

28

                                                      2
     No. 5:20-cv-08570-LHK                  NOTICE REGARDING RULING ON MOTIONS TO RELATE
              Case 5:20-cv-08570-LHK Document 40 Filed 01/25/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this 25th day of January 2021, I electronically transmitted the

 3   foregoing document to the Clerk’s Office using the CM/ECF System.

 4
                                                  /s/ Sonal N. Mehta
 5                                                Sonal N. Mehta
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
     No. 5:20-cv-08570-LHK                  NOTICE REGARDING RULING ON MOTIONS TO RELATE
